June 2, 2021

VIA ECF
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Peter Faucetta, 19 CR 829 (ER)

Dear Judge Ramos:

With the consent of the government, I write to seek an adjournment of about 30 days of the next
pretrial conference, scheduled for June 3, 2021. The adjournment will allow the parties to
continue and hopefully conclude their discussions relating to a disposition. To accommodate this
request, Mr. Faucetta has no objection to exclusion of time for speedy trial calculation purposes.

Thank you for your consideration of this application.

Respectfully submitted,                    The June 3 pretrial conference is adjourned to July 8, 2021,
                                           at 11 a.m. Speedy trial time is excluded from June 3, 2021,
/s/ JULIA GATTO                            until July 8, 2021, in the interest of justice.
Julia L. Gatto
                                           SO ORDERED.
Assistant Federal Defender
212.417.8750

                                                                            6/2/2021
cc:    AUSA Brandon Harper (via ECF)
